Exhibit 10.9

 

[EMPLOYEE FORM]

 

VENTAS, INC.

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is made and entered into as of the
        day of                 , by and between VENTAS, INC., a Delaware
corporation (“Company”), and                 , an employee of the Company
(“Employee”).

 

RECITALS:

 

A. Company has adopted the 2000 Incentive Compensation Plan (“Plan”) to promote
the interests of Company, its subsidiaries (hereinafter the term “Company”
includes, where appropriate, all of Company’s subsidiaries, as that term is
defined in Section 424(f) of the Internal Revenue Code of 1986, as amended
(“Code”)) and its stockholders by encouraging selected employees of Company,
such as Employee, to invest in Company’s shares of Common Stock, having a par
value of $.25 per share (“Common Stock”).

 

B. Company believes that such investment should increase the personal interest
and special efforts of Employee in providing for the continued success and
progress of Company and should enhance the efforts of Company to attract and
retain competent key employees.

 

AGREEMENT:

 

NOW, THEREFORE, the parties agree as follows:

 

1. Issuance of Common Stock. The Company shall cause to be issued to Employee
                         (            ) shares of Common Stock (the “Shares”).
The certificates representing the Shares, together with a stock power duly
endorsed in blank by Employee, shall be deposited with the Company to be held by
it until the restrictions imposed upon the Shares by this Agreement have
expired.

 

2. Vesting of Shares. If Employee has not forfeited any of the Shares, the
restriction on the Transfer (as defined herein) of the Shares shall expire with
respect to one-third of the Shares on             , and shall expire with
respect to an additional one-third of the Shares on             , and shall
expire with respect to the balance of the Shares on             . Upon
expiration of the restriction against Transfer of any of the Shares pursuant to
this Section 2, the Shares shall vest. Notwithstanding the foregoing, in the
event of (A) a Change in Control or (B) the death or Disability of Employee, the
Shares shall automatically vest and all restrictions on the Shares shall lapse.

 

3. Forfeiture of Shares. If Employee ceases to be an Employee for any reason
other than death or Disability, all of the Shares which have not vested in
accordance with Section 2 of this Agreement shall be forfeited and reconveyed to
the Company by Employee without additional consideration and Employee shall have
no further rights with respect thereto.

 

1



--------------------------------------------------------------------------------

[EMPLOYEE FORM]

 

4. Restriction on Transfer of Shares. Employee shall not Transfer any of the
Shares owned by Employee until such restriction on the Transfer of the Shares is
removed pursuant to this Agreement. For the purposes of this Agreement, the term
“Transfer” shall mean any sale, exchange, assignment, gift, encumbrance, lien,
transfer by bankruptcy or judicial order, transfers by operation of law and all
other types of transfers and dispositions, whether direct or indirect, voluntary
or involuntary.

 

5. Rights as Stockholder. Unless the Shares are forfeited, Employee shall be
considered a stockholder of the Company with respect to all such Shares that
have not been forfeited and shall have all rights appurtenant thereto, including
the right to vote or consent to all matters that may be presented to the
stockholders and to receive all dividends and other distributions paid on such
Shares. If any dividends or distributions are paid in Common Stock, such Common
Stock shall be subject to the same restrictions as the Shares with respect to
which it was paid.

 

6. Restrictive Legend. Each certificate representing the Shares may bear the
following legend:

 

The sale or other transfer of the shares represented by this Certificate,
whether voluntary, involuntary or by operation of law, is subject to certain
restrictions on transfer as set forth in the Ventas, Inc. 2000 Incentive
Compensation Plan, and in the related Restricted Stock Agreement. A copy of the
Plan and such Restricted Stock Agreement may be obtained from the Secretary of
Ventas, Inc.

 

When the Shares have become vested, Employee shall have the right to have the
preceding legend removed from the certificate representing such vested Shares.

 

7. Agreement Does Not Grant Employment Rights. The granting of Shares shall not
be construed as granting to Employee any right to employment by the Company. The
right of the Company to terminate Employee’s employment at any time, whether by
dismissal, discharge, retirement or otherwise, is specifically reserved.

 

8. Miscellaneous.

 

a. Incorporation of Plan. This Agreement is and shall be, in all respects,
subject to the terms and conditions of the Plan, a copy of which Employee
acknowledges receiving prior to the execution hereof and the terms of which are
incorporated by reference.

 

b. Captions. The captions and section headings used herein are for convenience
only, shall not be deemed a part of this Agreement and shall not in any way
restrict or modify the context or substance of any section or paragraph of this
Agreement.

 

c. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware without regard to its
conflict of laws rules.

 

2



--------------------------------------------------------------------------------

[EMPLOYEE FORM]

 

d. Section 83(b) Election Under the Code. If Employee timely elects, under
Section 83(b) of the Code, to include the fair market value of the Shares on the
date hereof in such Employee’s gross income for the current taxable year,
Employee agrees to give prompt written notice of such election to the Company.
Employee hereby acknowledges that the Company will be obligated to withhold
income taxes for the income includable in Employee’s income and hereby agrees to
make whatever arrangements are necessary to enable the Company to withhold as
required by law.

 

e. Defined Terms. All capitalized terms not defined herein shall have the same
meanings as set forth in the Plan unless a different meaning is plainly required
by the context.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on and as of the
date first above written.

 

VENTAS, INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

NAME    

 

3